DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shoraku et al. (US 2009/0284703 A1) in view of Yoon et al.  (US 2013/0229611 A1).
In regard to claim 1, Shoraku et al. discloses a liquid crystal display device comprising (see e.g. Figures 1-9): 
an arrangement of a first substrate 1 and a second substrate 2 that are opposed to each other (see e.g. paragraph [0011], Fig. 6); 
a vertically-aligned liquid crystal layer 3 provided between the first substrate 1 and the second substrate 2 (see e.g. paragraph [0106]); and 
(see e.g. paragraph [0033]), 
wherein the first substrate 1 includes a pixel electrode 11 provided in each of the plurality of pixels and a first alignment film provided between the pixel electrode and the liquid crystal layer, the second substrate includes a counter electrode opposed to the pixel electrode and a second alignment film provided between the counter electrode and the liquid crystal layer, 
the first alignment film has, within each of the plurality of pixels, a first pretilt region that defines a first pretilt direction and a second pretilt region that defines a second pretilt direction that is antiparallel to the first pretilt direction (see e.g. paragraph [0028] and Fig. 2), 
the second alignment film has, within each of the plurality of pixels, a third pretilt region that defines a third pretilt direction that is substantially orthogonal to the first pretilt direction and the second pretilt direction and a fourth pretilt region that defines a fourth pretilt direction that is antiparallel to the third pretilt direction (see e.g. paragraph [0028] and Fig. 2).
Shoraku et al. fails to disclose
at least either a surface of the first substrate that faces the liquid crystal layer or a surface of the second substrate that faces the liquid crystal layer has a groove formed so as to overlap at least either a boundary between the first pretilt region and the second pretilt region or a boundary between the third pretilt region and the fourth pretilt region when seen from a direction normal to a display surface.
	However, Yoon et al. discloses (see e.g. Figures 1-6):
at least either a surface of the first substrate 20 that faces the liquid crystal layer or a surface of the second substrate 10 that faces the liquid crystal layer 110 has a groove formed so as to overlap at least either a boundary between the first pretilt region and the second pretilt region or a boundary between the third pretilt region and the fourth pretilt region when seen from (see e.g. Figures 5-6 where grooves are placed in upper and lower substrates, i.e. elements 150, 211, 216).
Given the teachings of Yoon et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Shoraku et al. with at least either a surface of the first substrate that faces the liquid crystal layer or a surface of the second substrate that faces the liquid crystal layer has a groove formed so as to overlap at least either a boundary between the first pretilt region and the second pretilt region or a boundary between the third pretilt region and the fourth pretilt region when seen from a direction normal to a display surface.
	Doing so would provide an improved wide viewing angle and picture quality by providing a groove or depression (see e.g. abstract).
In regard to claim 2, Shoraku et al. discloses the limitations as applied to claim 1 above, but fails to disclose
wherein at least the surface of the first substrate has the groove.
However, Yoon et al. discloses (see e.g. Figure 6):
wherein at least the surface of the first substrate 20 has the groove 21.
Given the teachings of Yoon et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Shoraku et al. with wherein at least the surface of the first substrate has the groove.
Doing so would provide an improved wide viewing angle and picture quality by providing a groove or depression (see e.g. abstract).
In regard to claim 4, Shoraku et al. discloses the limitations as applied to claim 2 above, but fails to disclose

However, Yoon et al. discloses (see e.g. Figures 5 and 6):
wherein the groove 216 in the surface of the first substrate 20 is formed so as to overlap both the boundary between the first pretilt region and the second pretilt region and the boundary between the third pretilt region and the fourth pretilt region when seen from the direction normal to the display surface (see e.g. Figure 5 where the groove 216 is between all four domains).
Given the teachings of Yoon et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Shoraku et al. with wherein the groove in the surface of the first substrate is formed so as to overlap both the boundary between the first pretilt region and the second pretilt region and the boundary between the third pretilt region and the fourth pretilt region when seen from the direction normal to the display surface.
Doing so would provide an improved wide viewing angle and picture quality by providing a groove or depression (see e.g. abstract).
In regard to claim 5, Shoraku et al. discloses the limitations as applied to claim 1 above, but fails to disclose
wherein at least the surface of the second substrate has the groove.
However, Yoon et al. discloses (see e.g. Figures 5-6):
wherein at least the surface of the second substrate 10 has the groove 211.

Doing so would provide an improved wide viewing angle and picture quality by providing a groove or depression (see e.g. abstract).
In regard to claim 8, Shoraku et al. discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the surface of the first substrate and the surface of the second substrate each have the groove.
However, Yoon et al. discloses (see e.g. Figures 5-6):
wherein the surface of the first substrate and the surface of the second substrate each have the groove 211, 216.
Given the teachings of Yoon et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Shoraku et al. with wherein the surface of the first substrate and the surface of the second substrate each have the groove.
Doing so would provide an improved wide viewing angle and picture quality by providing a groove or depression (see e.g. abstract).
In regard to claim 12, Shoraku et al. discloses the limitations applied to claim 1 above, and
wherein each of the plurality of pixels has a first liquid crystal domain in which a tilt direction of liquid crystal molecules near a center of the liquid crystal layer in in-plane and thickness directions in presence of a voltage applied between the pixel electrode and the counter (see e.g. Figure 1 and 2 where the disclosed domains are shown).
In regard to claim 13, Shoraku et al. discloses the limitations as applied to claim 13 above, and
wherein the first liquid crystal domain is located close to at least a part of an edge of the pixel electrode, the at least a part including a first edge portion in which an azimuth direction orthogonal to the first edge portion toward an inside of the pixel electrode forms an angle of greater than 90 degrees with the first direction, the second liquid crystal domain is located close to at least a part of an edge of the pixel electrode, the at least a part including a second edge portion in which an azimuth direction orthogonal to the second edge portion toward the inside of the pixel electrode forms an angle of greater than 90 degrees with the second direction, the third liquid crystal domain is located close to at least a part of an edge of the pixel electrode, the at (see e.g. Figure 1 and 2 where the disclosed domains are shown).
In regard to claim 14, Shoraku et al. discloses the limitations as applied to claim 12 above, and
wherein the first liquid crystal domain, the second liquid crystal domain, the third liquid crystal domain, and the fourth liquid crystal domain are each adjacent to another liquid crystal domain and are arranged in a matrix of two rows and two columns (see e.g. Figure 1 and 2 where the disclosed domains are shown).
In regard to claim 15, Shoraku et al. discloses the limitations as applied to claim 1 above, and
wherein the Page 5 of 8Attorney Docket No.: US77115 liquid crystal layer contains liquid crystal molecules having negative dielectric anisotropy (see e.g. paragraph [0028]).
In regard to claim 16, Shoraku et al. discloses the limitations as applied to claim 1 above, and 
wherein the first alignment film and the second alignment film are each a photo-alignment film (see e.g. paragraph [0111]).
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shoraku et al. (US 2009/0284703 A1) in view of Yoon et al.  (US 2013/0229611 A1) and further in view of Na et al. (US 2009/0290114 A1).
In regard to claim 3, Shoraku et al., in view of Yoon et al., discloses the limitations as applied to claim 2 above, but fails to disclose
wherein the first substrate further includes an organic insulating layer formed under the pixel electrode, and the organic insulating layer has a depressed portion that defines the groove in the surface of Page 2 of 8Attorney Docket No.: US77115 the first substrate.
However, Na et al. discloses (see e.g. Figure 2):	
wherein the first substrate 300 further includes an organic insulating layer formed under the pixel electrode 370, and the organic insulating layer 360 has a depressed portion that defines the groove 385 in the surface of Page 2 of 8Attorney Docket No.: US77115the first substrate 300 (see e.g. paragraph [0094]).
Given the teachings of Na et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Shoraku et al., in view of Yoon et al., with wherein the first substrate further includes an organic insulating layer formed under the pixel electrode, and the organic insulating layer has a depressed portion that defines the groove in the surface of Page 2 of 8Attorney Docket No.: US77115 the first substrate.
	Doing so would provide an art recognized equivalent means for producing a grooved surface of the display device.
In regard to claim 9, Shoraku et al., in view of Yoon et al., discloses the limitations as applied to claim 8 above, but fails to disclose

wherein the second substrate further includes a color filter layer and a planarizing layer covering the color filter layer, the counter electrode is provided over the planarizing layer, and the planarizing layer has a depressed portion that defines the groove in the surface of the second substrate.
However, Na et al. discloses (see e.g. Figure 2):	
wherein the first substrate 300 further includes an organic insulating layer formed under the pixel electrode 370, and the organic insulating layer 360 has a depressed portion that defines the groove 385 in the surface of Page 2 of 8Attorney Docket No.: US77115the first substrate 300 (see e.g. paragraph [0094]).
Given the teachings of Na et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Shoraku et al., in view of Yoon et al., with wherein the first substrate further includes an organic insulating layer formed under the pixel electrode, and the organic insulating layer has a depressed portion that defines the groove in the surface of Page 2 of 8Attorney Docket No.: US77115 the first substrate.
	Doing so would provide an art recognized equivalent means for producing a grooved surface of the display device.
	Shoraku et al., in view of Yoon et al. and Na et al.,, fails to disclose
wherein the second substrate further includes a color filter layer and a planarizing layer covering the color filter layer, the counter electrode is provided over the planarizing layer, and the planarizing layer has a depressed portion that defines the groove in the surface of the second substrate.
(see e.g. Figure 10):
wherein the second substrate 20 further includes a color filter layer 21e and a planarizing layer 25e covering the color filter layer 21e, the counter electrode 23 is provided over the planarizing layer 25e, and the planarizing layer 25e has a depressed portion that defines the groove in the surface of the second substrate 20.
Given the teachings of Kasugai et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Shoraku et al., in view of Yoon et al. and Na et al., with wherein the second substrate further includes a color filter layer and a planarizing layer covering the color filter layer, the counter electrode is provided over the planarizing layer, and the planarizing layer has a depressed portion that defines the groove in the surface of the second substrate.
	Doing so would provide an art recognized equivalent means for producing a grooved surface of the display device.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shoraku et al. (US 2009/0284703 A1) in view of Yoon et al.  (US 2013/0229611 A1) and further in view of Kasugai et al. (WO 2009/087802).
In regard to claim 6, Shoraku et al., in view of Yoon et al., discloses the limitations as applied to claim 5, but fails to disclose
wherein the second substrate further includes a color filter layer and a planarizing layer covering the color filter layer, the counter electrode is provided over the planarizing layer, and the planarizing layer has a depressed portion that defines the groove in the surface of the second substrate.
(see e.g. Figure 10):
wherein the second substrate 20 further includes a color filter layer 21e and a planarizing layer 25e covering the color filter layer 21e, the counter electrode 23 is provided over the planarizing layer 25e, and the planarizing layer 25e has a depressed portion that defines the groove in the surface of the second substrate 20.
Given the teachings of Kasugai et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Shoraku et al., in view of Yoon et al., with wherein the second substrate further includes a color filter layer and a planarizing layer covering the color filter layer, the counter electrode is provided over the planarizing layer, and the planarizing layer has a depressed portion that defines the groove in the surface of the second substrate.
	Doing so would provide an art recognized equivalent means for producing a grooved surface of the display device.

Claims 7, 10, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shoraku et al. (US 2009/0284703 A1) in view of Yoon et al.  (US 2013/0229611 A1) and further in view of Shin et al. (US 2015/0055065 A1).
In regard to claim 7, Shoraku et al., in view of Yoon et al., discloses the limitations as applied to claim 5 above, but fails to disclose
wherein the groove in the surface of the second substrate is formed so as to overlap both the boundary between the first pretilt region and the second pretilt region and the boundary between the third pretilt region and the fourth pretilt region when seen from the direction normal to the display surface.
(see e.g. Figures 2-3):
wherein the groove 271a in the surface of the second substrate is formed so as to overlap both the boundary between the first pretilt region and the second pretilt region and the boundary between the third pretilt region and the fourth pretilt region when seen from the direction normal to the display surface.
Given the teachings of Shin et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Shoraku et al., in view of Yoon et al., with wherein the groove in the surface of the second substrate is formed so as to overlap both the boundary between the first pretilt region and the second pretilt region and the boundary between the third pretilt region and the fourth pretilt region when seen from the direction normal to the display surface.
	Doing so would provide an improved wide viewing angle and picture quality by providing a groove or depression.
In regard to claim 10, Shoraku et al. discloses the limitations as applied to claim 8 above, but fails to disclose
wherein the groove in the surface of the first substrate is formed so as to overlap both the boundary between the first pretilt region and the second pretilt region and the boundary between the third pretilt region and the fourth pretilt region when seen from the direction normal to the display surface;
wherein the groove in the surface of the second substrate is formed so as to overlap both the boundary between the first pretilt region and the second pretilt region and the boundary between the third pretilt region and the fourth pretilt region when seen from the direction normal to the display surface.
(see e.g. Figures 5 and 6):
wherein the groove 216 in the surface of the first substrate 20 is formed so as to overlap both the boundary between the first pretilt region and the second pretilt region and the boundary between the third pretilt region and the fourth pretilt region when seen from the direction normal to the display surface (see e.g. Figure 5 where the groove 216 is between all four domains).
Given the teachings of Yoon et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Shoraku et al. with wherein the groove in the surface of the first substrate is formed so as to overlap both the boundary between the first pretilt region and the second pretilt region and the boundary between the third pretilt region and the fourth pretilt region when seen from the direction normal to the display surface.
Doing so would provide an improved wide viewing angle and picture quality by providing a groove or depression (see e.g. abstract).
Shoraku et al., in view of Yoon et al., fails to disclose
wherein the groove in the surface of the second substrate is formed so as to overlap both the boundary between the first pretilt region and the second pretilt region and the boundary between the third pretilt region and the fourth pretilt region when seen from the direction normal to the display surface.
However, Shin et al. discloses (see e.g. Figures 2-3):
wherein the groove 271a in the surface of the second substrate is formed so as to overlap both the boundary between the first pretilt region and the second pretilt region and the boundary between the third pretilt region and the fourth pretilt region when seen from the direction normal to the display surface.

	Doing so would provide an improved wide viewing angle and picture quality by providing a groove or depression.
In regard to claim 11, Shoraku et al. discloses the limitations as applied to claim 8 above, but fails to disclose
wherein the groove in the surface of the first substrate is formed so as to overlap both the boundary between the first pretilt region and the second pretilt region when seen from the direction normal to the display surface;
wherein the groove in the surface of the second substrate is formed so as to overlap both the boundary between the first pretilt region and the second pretilt region and the boundary between the third pretilt region and the fourth pretilt region when seen from the direction normal to the display surface.
However, Yoon et al. discloses (see e.g. Figures 5 and 6):
wherein the groove 216 in the surface of the first substrate 20 is formed so as to overlap both the boundary between the first pretilt region and the second pretilt region and the boundary between the third pretilt region and the fourth pretilt region when seen from the direction normal to the display surface (see e.g. Figure 5 where the groove 216 is between all four domains).

Doing so would provide an improved wide viewing angle and picture quality by providing a groove or depression (see e.g. abstract).
Shoraku et al., in view of Yoon et al., fails to disclose
wherein the groove in the surface of the second substrate is formed so as to overlap both the boundary between the first pretilt region and the second pretilt region and the boundary between the third pretilt region and the fourth pretilt region when seen from the direction normal to the display surface.
However, Shin et al. discloses (see e.g. Figures 2-3):
wherein the groove 271a in the surface of the second substrate is formed so as to overlap both the boundary between the first pretilt region and the second pretilt region and the boundary between the third pretilt region and the fourth pretilt region when seen from the direction normal to the display surface.
Given the teachings of Shin et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Shoraku et al., in view of Yoon et al., with wherein the groove in the surface of the second substrate is formed so as to overlap both the boundary between the first pretilt region and the second pretilt region and the boundary between the third pretilt region and the fourth pretilt region when seen from the direction normal to the display surface.
.
	In regard to claim 18, Shoraku et al., in view of Yoon et al., discloses the limitations as applied to claim 5 above, but fails to disclose
wherein the counter electrode is formed so as to overlap the groove in the surface of the second substrate when seen from the direction normal to the display surface, and the groove in the surface of the second substrate has a substantially cross shape.
However, Shin et al. discloses (see e.g. Figures 2-3):
wherein the counter electrode 270 is formed so as to overlap the groove in the surface of the second substrate when seen from the direction normal to the display surface, and the groove  271a  in the surface of the second substrate has a substantially cross shape.
Given the teachings of Shin et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Shoraku et al., in view of Yoon et al., with wherein the counter electrode is formed so as to overlap the groove in the surface of the second substrate when seen from the direction normal to the display surface, and the groove in the surface of the second substrate has a substantially cross shape.
	Doing so would provide an improved wide viewing angle and picture quality by providing a groove or depression.

Allowable Subject Matter
Claims 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
In regard to dependent claim 17, the closest prior art references fail to disclose “wherein the pixel electrode is formed so as to overlap the groove in the surface of the first substrate when seen from the direction normal to the display surface, and the groove in the surface of the first substrate has a substantially cross shape.”
In regard to dependent claim 19, the closest prior art references fail to disclose “wherein the pixel electrode is formed so as to overlap the groove in the surface of the first substrate when seen from the direction normal to the display surface, the groove in the surface of the first substrate has a substantially cross shape, the counter electrode is formed so as to overlap the groove in the surface of the second substrate when seen from the direction normal to the display surface, and the groove in the surface of the second substrate has a substantially cross shape.”

Response to Arguments
Applicant's arguments filed December 24, 2020 have been fully considered but they are not persuasive. 
In regard to independent claim 1, applicant’s arguments, on pages 7-9 of the Remarks, that the previously applied prior art fails to disclose all of the limitations of claim 1, have been fully considered.  However, they are not found to be persuasive.
Namely, applicant argues that the Shoraku et al. and Yoon et al. references utilize different configurations to achieve the improved operational characteristics that result from the .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jessica M. Merlin
March 10, 2021
/JESSICA M MERLIN/Primary Examiner, Art Unit 2871